Citation Nr: 1112748	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-24 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active military service from May 1966 to April 1969; from September 1981 to October 1987; and from February to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which granted service connection for PTSD and assigned an initial 30 percent disability rating, both effective December 12, 2005 (date of initial claim for service connection for PTSD).  The Veteran was notified of this decision by RO letter dated February 27, 2006.  He filed a Notice of Disagreement (NOD) in April 2006, and after an October 2006 Statement of the Case (SOC) was issued, the appeal was perfected by filing VA Form 9 in November 2006. 

The Veteran testified before a Decision Review Officer of the RO in February 2007.  A transcript of that hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A June 2007 rating decision granted an increase from the 30 percent rating for PTSD to 50 percent, retroactive to October 12, 2005 (date of receipt of the initial claim for service connection for PTSD).  In the June 2007 notice of that rating decision, the Veteran was asked if this decision satisfied his appeal. 

On July 11, 2007, the RO received the Veteran's "Appeal Status Election" in which he check the space for "Yes" that the grant of the 50 percent rating satisfied his appeal.  

Then, on July 30, 2007, the RO received correspondence from the Veteran in which he stated that he wished to "continue" his appeal.  The RO did so and issued Supplemental SOCs (SSOCs) in February 2008 (noting that his appeal had been reinstated), April 2008, December 2008, and August 2009.  

The Veteran was notified by RO letter dated October 28, 2009, that the appeal was certified to the Board.  He was informed that he had 90 days within which to submitted additional evidence or ask for a hearing and if he waited more than 90 days he would need to explain why he could not send his request.  

Then, in October 2010, the Veteran filed a new Power of Attorney, appointing the State of Connecticut, Department of Veterans Affairs, as his representative and also requested a videoconference on the merits of the claim for an initial rating in excess of 50 percent for PTSD so that his "new" representative could present his case to the Board. 

In February 2011 a letter was sent to the Veteran stating that before his prior withdrawal of the appeal could be accepted, his express written consent was needed and that in the absence of a formal motion to withdraw the appeal, the Board would resume appellate review.  He was given 60 days to provide a signed written withdrawal of his appeal.  See generally 38 C.F.R. §§ 20.101(d) and 20.204(c) (2010).  The Veteran responded by letter dated in March 2011 but did not specifically withdraw his claim.  Accordingly, the Board will now resume appellate review.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, Board of Veterans' Appeals.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

